In a claim to recover damages for personal injuries and wrongful death, the claimant appeals from an order of the Court of Claims (Silverman, J.), entered April 16, 1993, which denied her motion to vacate the dismissal of her claim.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, we find that the Court of Claims did not improvidently exercise its discretion in denying the claimant’s motion to vacate the dismissal of her claim, because the claimant offered no reasonable excuse for failing to appear for a scheduled conference and failed to demonstrate that she had a meritorious cause of action (see, 22 NYCRR 206.10 [k]; Putney v Pearlman, 203 AD2d 333; Matter of Raymond Anthony A., 192 AD2d 529). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.